DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	Applicants amendments to the specification filed on October 20th, 2021 has been accepted.

Response to Arguments
	Arguments presented by the applicant on pages 8-9, regarding claims 1, 8, and 13 have been fully considered and are persuasive.  However, they are moot due to a new ground of rejection, Heinrich et al. (US Pub No: 2009/0099775 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mott et al. (US Pub No: 2009/0099775 A1, hereinafter Mott) in view of Heinrich et al. (US Pub No: 2008/0238722 A1, hereinafter Heinrich).
Regarding Claim 1:
	Mott discloses:
A target arrangement associated with a leading vehicle, where the target arrangement is used for triggering a follower vehicle, situated at a lateral distance from the leading vehicle to coordinate the follower vehicle’s movements with the leading vehicle.  Figure 4A – 4C and paragraph [0045] show a leader vehicle 400 and a follower vehicle 405 that are situated laterally of each other.  Additionally, each relative target position is defined with reference to a leader reference point 400 and a follower reference point 403.
and configured to be recognized by at least one forwardly directed sensor of the follower vehicle.  Paragraph [0046] describes a distance D1 that is the shortest, linear distance between the leader reference point 401 and the follower reference point 403, the position of the follower antenna of the follower location-determining receiver 46.  Paragraph [0024] describes leader location-determining receiver 34, such as a GPS, that is mounted at a lead reference position, 401 in figures 4A, 4B, and 4C.
Mott does not disclose that the target arrangement comprises a target that is placed, during use, at a lateral, spaced-apart distance from the leading vehicle.
Heinrich teaches:
wherein the target arrangement comprises: a target that is placed, during use, at a lateral, spaced-apart distance from the leading vehicle.  Paragraph [0034] and figures 2A – 2D describes a vehicle sensor 12 that is placed on the front right region of the vehicle.  This sensor detects the front left corner area 40 of the vehicle 36.  Paragraph [0036] describes that when the vehicle 30 moves in the direction 38, leaving the detecting region 40 of the vehicle 36.  This means that region 40 is equivalent to the target, or target arrangement.  This is equivalent to the claim because as shown in figures 1A and 1B of the applicant specification, the sensor 12 is placed in the front of the vehicle and is detecting an area 40, or the target, in the front of the vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Mott to incorporate the teachings of Heinrich to show that the target arrangement comprises a target that is placed, during use, at a lateral, spaced-apart distance from the leading vehicle.  One would have been motivated to do so to permit precise detection of the contours of objects detected by the sensors ([0005] of Heinrich).
	Claim 18 is substantially similar to claim 1 and is rejected on similar grounds.

Regarding Claim 2:
	Mott discloses:
The target arrangement according to claim 1, wherein the target comprises information concerning: a lateral distance between the target and the sensor of the follower vehicle, for the follower vehicle to maintain.  Paragraph [0042] and 
a longitudinal distance to be maintained between the target and the sensor of the follower vehicle.  Paragraph [0046] describes a distance D1 that is the shortest, linear distance between the leader reference point 401 and the follower reference point 403, the position of the follower antenna of the follower location-determining receiver 46.  Paragraph [0058] and figures 4A – 4C show a leader vehicle and a follower vehicle that are a certain distance D1, D2, or D3 away and at an angle theta 1, 2, and 3.  This is equivalent to the claim because knowing the angle and distance, or hypotenuse, between the two vehicles, one can easily calculate the lateral and longitudinal distance.
vehicle path alignment information for the follower vehicle to maintain; and/or a speed for the follower vehicle to maintain.  Paragraph [0012] and figure 1 describe a leader vehicle that establishes a path and velocity that is tracked and followed by the follower vehicle.

Regarding Claim 3:
	Mott discloses:
The target arrangement according claim 1, wherein the target comprises a plurality of target portions, which are to be aligned with the sensor in the follower vehicle.  Paragraph [0034] describes target relative positions 16 between 

Regarding Claim 4:
	Mott discloses:
The target arrangement according to claim 1, wherein the target comprises a plurality of target portions, each associated with a respective longitudinal distance to be maintained between the target and the sensor of the follower vehicle.  Paragraph [0046] describes a distance D1 that is the shortest, linear distance between the leader reference point 401 and the follower reference point 403, the position of the follower antenna of the follower location-determining receiver 46.  Paragraph [0058] and figures 4A – 4C show a leader vehicle and a follower vehicle that are a certain distance D1, D2, or D3 away and at an angle theta 1, 2, and 3.  This is equivalent to the claim because knowing the angle and 
wherein the target portion to be presented is selectable from the leading vehicle.  Paragraph [0029] describes a data processor selector 24 that selects one of the established target positions 16.  The selector 24 supports a user manual selection or a selection by the leader’s data processor’s automated selection.

Regarding Claim 5:
	Mott discloses:
The target arrangement according to claim 1, further comprising: a wireless communication device, configured to provide information concerning.  Paragraph [0014] describes a system 11 that comprises vehicle leader electronics 10 that communicate with follower vehicle electronics 12 via one or more wireless communication devices (30, 62).
a lateral distance between the target and the sensor of the follower vehicle to be maintained by the follower vehicle.  Paragraph [0046] describes a distance D1 that is the shortest, linear distance between the leader reference point 401 and the follower reference point 403, the position of the follower antenna of the follower location-determining receiver 46.  Paragraph [0058] and figures 4A – 4C show a leader vehicle and a follower vehicle that are a certain distance D1, D2, or D3 away and at an angle theta 1, 2, and 3.  This is equivalent to the claim because knowing the angle and distance, or hypotenuse, between the two vehicles, one can easily calculate the lateral and longitudinal distance.  Paragraph [0042] and figure 
Appl. No.: TBDDocket No.: 2016-0670.041340.0001 88Preliminary AmendmentPage 5 of 10a longitudinal distance to be maintained between the target and the sensor of the follower vehicle, to the follower vehicle, and/or a speed for the follower vehicle to maintain.  Paragraph [0046] describes a distance D1 that is the shortest, linear distance between the leader reference point 401 and the follower reference point 403, the position of the follower antenna of the follower location-determining receiver 46.  Paragraph [0058] and figures 4A – 4C show a leader vehicle and a follower vehicle that are a certain distance D1, D2, or D3 away and at an angle theta 1, 2, and 3.  This is equivalent to the claim because knowing the angle and distance, or hypotenuse, between the two vehicles, one can easily calculate the lateral and longitudinal distance.  Paragraph [0012] and figure 1 describe a leader vehicle that establishes a path and velocity that is tracked and followed by the follower vehicle.

Regarding Claim 6:
Mott discloses:
The target arrangement according to claim 1, further comprising a target supporting portion, mounted in the leading vehicle.  Paragraph [0014] describes leader vehicle electronics 10 as being housed in, mounted on, or carries by the lead vehicle or leader vehicle.  Paragraph [0015] describes that the leader vehicle 
wherein the target is placed at a lateral, spaced-apart distance from the leading vehicle by the target supporting portion.  Paragraph [0046] describes a distance D1 that is the shortest, linear distance between the leader reference point 401 and the follower reference point 403, the position of the follower antenna of the follower location-determining receiver 46.  Paragraph [0058] and figures 4A – 4C show a leader vehicle and a follower vehicle that are a certain distance D1, D2, or D3 away and at an angle theta 1, 2, and 3.  This is equivalent to the claim because knowing the angle and distance, or hypotenuse, between the two vehicles, one can easily calculate the lateral and longitudinal distance.  Paragraph [0042] and figure 2 describes S112 and a follower adjuster 58 or a leader adjuster 22 that adjusts the observer relative position of the follower vehicle to achieve the selected preference of the established target positions.  This includes determining the lateral offset and the direction of travel offset.

Regarding Claim 7:
Mott discloses:
The target arrangement according to claim 1, further comprising an electromagnetic radiation source situated in the leading vehicle; wherein the target is placed at a lateral, spaced-apart distance from the leading vehicle by projection of electromagnetic radiation; outputted by the electromagnetic radiation source.  Paragraph [0046] describes a distance D1 that is the shortest, linear distance between the leader reference point 401 and the follower reference point 403, the position of the follower antenna of the follower location-determining receiver 46.  Paragraph [0058] describes a sensor processing module 61 that determines a reflection of an electromagnetic signal is not received at the sensor assembly (170, 171, or 172) in one zone or volume of the container, the follower adjuster 58 may shift the position of the follower vehicle with respect to the leader vehicle.  Paragraph [0055] describes that this electromagnetic sensor can be an optical sensor or laser sensor.

Regarding Claim 8:
Mott discloses:
A method operated in a control unit, for triggering a follower vehicle to coordinate its movements with a leading vehicle, wherein the leading vehicle is situated at a lateral distance from the follower vehicle.  Figure 4A – 4C and paragraph [0045] show a leader vehicle 400 and a follower vehicle 405 that are situated laterally of each other.  Additionally, each relative target position is defined with reference to a leader reference point 400 and a follower reference point 403.
and configured to be recognized by at least one forwardly directed sensor of the follower vehicle, wherein the method comprises.  Paragraph [0046] describes a distance D1 that is the shortest, linear distance between the leader reference point 401 and the follower reference point 403, the position of the follower antenna of the follower location-determining receiver 46.  Paragraph [0024] describes leader location-determining receiver 34, such as a GPS, that is mounted at a lead reference position, 401 in figures 4A, 4B, and 4C.
detecting at least one target of the target arrangement, presented by the leading vehicle.  Paragraph [0034] describes target relative positions 16 between the lead and the follower vehicle.  These can be described as distances D1, D2, and D3, as shown in figure 4A - 4C.  Paragraph [0028] describes that these are established, or detected, by the data processor.
with at least one forwardly directed sensor of the follower vehicle.  Paragraph [0024] describes leader location-determining receiver 34, such as a GPS, that is mounted at a lead reference position, 401 in figures 4A, 4B, and 4C.
triggering the follower vehicle to follow the detected target, upon detection thereof.  Paragraph [0012] and figure 1 describe a leader vehicle that establishes a path and velocity that is tracked and followed by the follower vehicle.
obtaining information comprising a lateral distance between the detected target and the sensor of the follower vehicle, for the follower vehicle to maintain.  Paragraph [0042] and figure 2 describes S112 and a follower adjuster 58 or a leader adjuster 22 that adjusts the observer relative position of the follower 
and adjusting the position of the follower vehicle laterally, in relation to the detected target, according to the obtained information.  Paragraph [0046] describes a distance D1 that is the shortest, linear distance between the leader reference point 401 and the follower reference point 403, the position of the follower antenna of the follower location-determining receiver 46.  Paragraph [0058] describes a sensor processing module 61 that determines a reflection of an electromagnetic signal is not received at the sensor assembly (170, 171, or 172) in one zone or volume of the container, the follower adjuster 58 may shift the position of the follower vehicle with respect to the leader vehicle.  Paragraph [0042] describes a follower adjuster 58 and a leader adjuster 22 that adjusts the observed relative position of the follower vehicle with respect to the lead vehicle to achieve the selected target position.  As shown in figures 4A – 4C, this includes aligning the respective driving paths of the leading and follower vehicle.
Mott does not disclose that the target arrangement comprises a target that is placed, during use, at a lateral, spaced-apart distance from the leading vehicle.
Heinrich teaches:
wherein the leading vehicle comprises a target that is placed, during use, at a lateral, spaced-apart distance from the leading vehicle.  Paragraph [0034] and figures 2A – 2D describes a vehicle sensor 12 that is placed on the front right region of the vehicle.  This sensor detects the front left corner area 40 of the vehicle 36.  Paragraph [0036] describes that when the vehicle 30 moves in the 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Mott to incorporate the teachings of Heinrich to show that the target arrangement comprises a target that is placed, during use, at a lateral, spaced-apart distance from the leading vehicle.  One would have been motivated to do so to permit precise detection of the contours of objects detected by the sensors ([0005] of Heinrich).
	Claims 13 and 19 are substantially similar to claim 8 and are rejected on similar grounds.

Regarding Claim 9:
Mott discloses:
The method according to claim 8, wherein the obtained information further comprises: a longitudinal distance to be maintained between the detected target and the sensor of the follower vehicle.  Paragraph [0046] describes a distance D1 that is the shortest, linear distance between the leader reference point 401 and the follower reference point 403, the position of the follower antenna of the follower location-determining receiver 46.  Paragraph [0058] and figures 4A – 4C show a leader vehicle and a follower vehicle that are a certain distance D1, D2, or D3 away and at an angle theta 1, 2, and 3.  This is equivalent to the claim because 
and/or a speed for the follower vehicle to maintain.  Paragraph [0012] and figure 1 describe a leader vehicle that establishes a path and velocity that is tracked and followed by the follower vehicle.
wherein the adjustment of position comprises adjusting the longitudinal distance between the detected target and the sensor of the follower vehicle, according to the obtained information.  Paragraph [0046] describes a distance D1 that is the shortest, linear distance between the leader reference point 401 and the follower reference point 403, the position of the follower antenna of the follower location-determining receiver 46.  Paragraph [0058] describes a sensor processing module 61 that determines a reflection of an electromagnetic signal is not received at the sensor assembly (170, 171, or 172) in one zone or volume of the container, the follower adjuster 58 may shift the position of the follower vehicle with respect to the leader vehicle.  Paragraph [0042] describes a follower adjuster 58 and a leader adjuster 22 that adjusts the observed relative position of the follower vehicle with respect to the lead vehicle to achieve the selected target position.  As shown in figures 4A – 4C, this includes aligning the respective driving paths of the leading and follower vehicle.
	Claim 14 is substantially similar to claim 9 and is rejected on similar grounds.

Regarding Claim 10:
	Mott discloses:
The method according to claim 8, wherein the obtained information further comprises vehicle path alignment information, wherein the adjustment of the position of the follower vehicle is made for aligning the respective driving paths of the leading vehicle and the follower vehicle.  Paragraph [0042] describes a follower adjuster 58 and a leader adjuster 22 that adjusts the observed relative position of the follower vehicle with respect to the lead vehicle to achieve the selected target position.  As shown in figures 4A – 4C, this includes aligning the respective driving paths of the leading and follower vehicle.
	Claim 15 is substantially similar to claim 15 and is rejected on similar grounds.

Regarding Claim 11:
	Mott discloses:
The method according to claim 8, wherein the information is obtained by interpreting information provided by the detected target.  Paragraph [0012] describes that the follower vehicle is associated with one or more containers for holding or storing material.  Each of these containers have an associated level sensor or fullness sensor.  Paragraph [0041] describes an electromagnetic sensor that indicates whether a minimum threshold height of fullness level is met or exceeded.  The processor than notifies the selector 24 and shifts the position of the follower vehicle with respect to the leader vehicle.
	Claim 16 is substantially similar to claim 11 and is rejected on the same grounds.

Regarding Claim 12:

The method according to claim 8, wherein the information is obtained via a wireless communication interface, from a wireless communication device of the leading vehicle.  Paragraph [0014] describes a system 11 that comprises vehicle leader electronics 10 that communicate with follower vehicle electronics 12 via one or more wireless communication devices (30, 62).
	Claim 17 is substantially similar to claim 12 and is rejected on similar grounds.

Regarding Claim 20:
	Mott discloses:
A computer program product comprising computer program code stored on a non-transitory computer-readable medium, said computer program product used for.  Paragraph [0017] describes a leader data processor 18 and a follower data processor 54.
The rest of the claim is substantially similar to claim 8 and is rejected on the same grounds.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramm et al. (US Pub No: 2017/0147005 A1): A navigation system aids a driver of a collection vehicle in keeping pace and distance with a lead harvester while collecting grain. The navigation system can be used for any leader-follower vehicle drive formation. A navigation 
Ueda et al. (US Pub No: 2013/0197758 A1): A vehicle control apparatus that for automatic steering control that reduces occupant discomfort and stress is provided. A lane width of a subject lane and a current in-lane ratio are detected. If an off-lane obstacle which may place stress on the occupant is present within a prescribed area, a relative position between each off-lane obstacle and the vehicle is determined. A target in-lane ratio is determined based on the relative position. Specifically, when the off-lane obstacles are present on both the left and right sides of the subject lane, the target in-lane ratio is such that lateral distances to both off-lane obstacles are equal. When the off-lane obstacle is present on only one of either the left or right of the subject lane, the target in-lane ratio is set such that a lateral position away from the off-lane obstacle by a lateral distance set in advance is the target lateral position.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665